Notice of Pre-AIA  or AIA  Status
The application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-5) in the reply filed on 6/7/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 6-7 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-206670 A  (Panasonic Intellectual Property Management Co., LTD.) 19 November 2015. [Cited in Applicant’s IDS of 7/1/20, and provided with an English translation] [hereinafter “Panasonic”], in view of US 20140323819 [hereinafter “Hyde”].
	Regarding Applicant’s claim 1, Panasonic discloses the following limitations:
a pathogen detection apparatus [see section under “PROBLEM TO BE SOLVED”, and see for example, para. 0071] 
Panasonic discloses that the detection apparatus comprises:
a collector that collects a pathogen carried by the subject or a pathogen in air around the subject [see para. 0001, 0002, 0004, 0054-0055, 0060, 0153, 0161, 164, 169, 0185, 0188, 0193, 0194];
a detector that performs detection of the pathogen collected by the collector [para. 0009-0010, 0018, 0021, 0031-0032, 0052, 0053, 0071, 0182, 0195];
a reporter that reports a detection result obtained by the detector [0196, 0206].

However Panasonic is silent as to an obtainer that obtains a body temperature of a subject;
and a controller, wherein in a case where the body temperature of the subject obtained by the obtainer is higher than a predetermined threshold value, the controller controls at least one of the collector or the detector to shorten a time period from start of collection by the collector to report of the detection result by the reporter.
	Examiner notes however that Panasonic teaches that the device tests for a virus or bacterium (para. 0052) from a human or animal (para. 0053), in a room, space, or container (para. 0054), from a sample in the air or liquid (para. 0055). 
	Panasonic also teaches that the device can adjust the second introduction amount by lengthening the introduction time of the target sample into the collection unit (para. 0076).
	Panasonic also teaches that when the amount of the first test substance is less than or equal to the predetermined value X, the second introduction amount is set to be larger than the first introduction amount to reduce the possibility that the concentration of the test substance in the sample is too low to be detected (para. 0091-0092).
	Panasonic further teaches that the second introduction amount may be adjusted by lengthening the introduction time of the target sample in the introduction step into the collection unit (para. 0094).
	The detection step measures the concentration of the test substance in the collected sample (para. 0095.)
	Panasonic further disclose that when the amount of the first test substance is equal to or more than the predetermined value Y, the second introduction amount is set to be smaller than the first introduction amount (para. 0121).
	It is further disclosed that in another embodiment, the introduction amount setting unit adjusts the second introduction amount by shortening the introduction time of the target sample of the introduction unit into the collection unit (para. 0124).
	The introduction amount setting step may adjust the second introduction amount by shortening the introduction time of the target sample of the introduction step into the collection unit (para. 0142).
	Panasonic teaches that if the virus cannot be detected, it can be measured by extending the air intake time and collecting the virus, assuming that the virus concentration is low and below the measurement range of the sensor device (para. 0193).
If the virus is detected and its concentration is excessive, it is immediately notified, and at the same time, the inhalation time of the air is shortened to collect the virus so that the measurable concentration range of the virus in the air is gradually increased [for a more reliable way of detecting a high concentration.] (para. 0206).
Thus, in short, Panasonic teaches the ability of the device to shorten or lengthen the time to collect the virus, depending on the first detection, in order to more effectively detect the virus the second time. 
However, as mentioned further above, Panasonic is silent as to an obtainer that obtains a body temperature of a subject;
and a controller, wherein in a case where the body temperature of the subject obtained by the obtainer is higher than a predetermined threshold value, the controller controls at least one of the collector or the detector to shorten a time period from start of collection by the collector to report of the detection result by the reporter.
	Hyde, however, discloses an obtainer to obtain a body temperature of a subject.
	More specifically, Hyde discloses the following.
	Hyde discloses a test unit that includes: a solid support; a cavity in the solid 
support; a reaction chamber internal to the solid support, including a plurality of biochemical reagents; 
at least one pathogen detection region internal to the solid support; a temperature detector; and a persistent visible temperature indicator attached to the temperature detector. See abstract.
 	In some embodiments, the test unit includes: a plurality of detection agents ; and each of the pathogen detection region including a visual indicator of one or more of the plurality of detection agents; and a temperature detector affixed to the solid support; and a persistent visual temperature indicator attached to the temperature detector. Paragraph 0008.
 	Multi-parameter test units can be utilized by healthcare workers at a nursing home as a routine, potentially daily, screening tool of patients in the nursing home for fever and infection during an influenza epidemic. The test unit can be used to measure each patient's body temperature and to detect viral infections in their nasal fluids.  A low cost, disposable test unit can be used to measure each 
patient's body temperature and to detect viral infections in their oral fluids.  In some embodiments, the multi-parameter test unit incorporates a chemical thermometer and lateral flow immunoassays in a single device that provides a rapid visual readout of each patient's results.  In some embodiments, the multi-parameter test unit incorporates an electronic thermometer and electronically-detectable assays for pathogens and infection symptoms in a single device that provides a rapid visual readout of each patient's results. Paragraph 0025. 
	In some embodiments, a test unit includes a processor that is connected to both the pathogen detection region and to the temperature detector so that the processor is configured to accept information from both the pathogen detection region and the temperature detector.  The processor can include, for example, a look-up table stored in memory, the look-up table including values for information from either or both the pathogen detection region and the temperature detector that are identified as diagnostically "positive" or "negative." For example, it has been shown that evaluation of 
multiple parameters provides an accurate clinical decision rules for diagnosis of influenza.   For example, a look-up table may include the temperature detection value of 98.6 degrees F. as "negative" and the temperature detection value of 100 degrees F. as "positive." For example, a look-up table may include a florescence value above a predetermined background level as "positive," and a florescence value below a predetermined background level as "negative." In some embodiments, the processor can include a look up table that incorporates values from both the pathogen detection region and the temperature detector that are identified as diagnostically "positive" or "negative" or "indeterminate." For example, a combination of temperature detection value of 100 degrees F. and a florescence value above a predetermined background level may be classified as "positive." For example, a combination of temperature detection value of 98.6 degrees F. and a florescence value below a predetermined background level may be classified as "negative." For example, a combination of temperature detection value of 100 degrees F. and a florescence value below a predetermined background level may be classified as "indeterminate." Some embodiments include a visual indicator attached to the processor, the visual indicator configured to be responsive to signals from the processor.  Paragraph 0040.
 	The test units provide persistent visual results of multiple diagnostic parameters on each test unit.  Results from a test unit can be quickly evaluated by a healthcare provider as an initial screening tool for infection. A persistent result on a test unit appears after the test unit is initially used with an individual patient, and remains in place on the test unit for no less than 30 minutes. Paragraph 0041.
	A test unit can be fabricated to include a chemically-based temperature detector and 
corresponding temperature indicator. Paragraph 0043.
 	The test unit 150 shown in FIG. 5 has been used with a sample of body fluid, such as saliva or nasal fluid, from an individual patient. Paragraph 0055.
The invention uses hardware, software, firmware, or any combination thereof.  Computer programs running on computers/processors to carry out the processes. Paragraphs 0094-0095. 	
A data processing system generally includes a video display device, memory, processors such as microprocessors or digital signal processors, interaction evices (e.g., a touch pad, a touch screen, an antenna, etc.), and/or control systems including feedback loops and control motors (e.g., feedback for sensing position and/or velocity; control motors for moving and/or adjusting components and/or quantities). Paragraph 0097.
	When the first patient's test unit is evaluated, it is found to test positive for influenza, specifically influenza A and H1N1.  The evaluating medical professional can read the temperature of the patient by examining the color of the indicator wells.  The evaluating medical professional can compare the spots or pattern on the test unit with one or more reference pictures to evaluate the immunoassays on the test unit.  The combination of fever (temperature .gtoreq.100.degree.  F.) and the immunoassay result is consistent with an ongoing infection.  Elevated temperature plus detection of viral antigens suggest strongly that the patient is infected with influenza.  The caregiver team at the nursing facility can then initiate medical care for the first patient, as well as infection control procedures.  For example, the patient may be told to minimize contacts with other patients or he/she may be confined to their room to reduce the likelihood of transmission of influenza.  The patient may be treated initially with therapeutics or prophylactics.  If desired by the medical team, the patient may also be retested with a lengthier, "gold standard" test, e.g., RT-PCR or in vitro culture methods to verify the preliminary diagnosis. Paragraph 0116.
Detection and capture antibodies for microbial pathogens can identify pathogens associated with any infectious fever and/or inflammation detected by the test unit.  Multi-parameter test units, which determine a physical parameter, e.g., body temperature, assess inflammation markers and also detect microbial pathogens can be used by a caregiver team to improve the accuracy of initial diagnosis. Paragraph 0126. 
	In summary, Hyde discloses a multi-parameter test unit that includes a temperature detector that measures a patient’s body temperature and detects viral infections in their nasal or oral fluids (para. 0025). The test unit can include a processor and memory for comparison to diagnose a positive or negative or indeterminate result for a pathogen, wherein evaluation of multiple parameters provides an accurate clinical decision rules for diagnosis of influenza. For a combination of temperature detection value of 100 degrees F. and a florescence value above a predetermined background level may be classified as "positive."Paragraph 0040.  Results from a test unit can be quickly evaluated by a healthcare provider as an initial screening tool for infection. Paragraph 0041. Also provided are computers and software and/or control systems including feedback loops and control motors for moving and/or adjusting components and/or quantities). Paragraph 0094-0095 and 0097.
	Hyde further teaches that with a combination of a fever and immunoassay result consistent with an ongoing infection, a caregiver team at the nursing facility can then initiate medical care for the first patient, as well as infection control procedures (such as minimizing contacts with other patients or he/she may be confined to their room to reduce the likelihood of transmission of influenza).  The patient may be treated initially with therapeutics or prophylactics.  The patient may also be retested with the multifunction unit or with a lengthier, "gold standard" test, e.g., RT-PCR or in vitro culture methods to verify the preliminary diagnosis. Paragraph 0116-0117.
 Multi-parameter test units, which determine a physical parameter, e.g., body temperature, assess inflammation markers and also detect microbial pathogens can be used by a caregiver team to improve the accuracy of initial diagnosis. Paragraph 0126. 
	Thus, Hyde provides the motivation to provide a temperature detector in the Panasonic invention because it provides another parameter that improves a diagnosis accuracy. One skilled in the art would have had reasonable expectation of success in combining a temperature detector with the Panasonic detector (as part of a system) since a temperature detector for detecting a fever is known in the art (as shown by Hyde).
	Hyde however is silent as to a controller, wherein in a case where the body temperature of the subject obtained by the obtainer is higher than a predetermined threshold value, the controller controls at least one of the collector or the detector to shorten a time period from start of collection by the collector to report of the detection result by the reporter.
	However, Hyde does disclose use of a computer/processor and controller for controlling functions of the testing unit. Moreover, Panasonic teaches the desirability for shortening or lengthening a time for collecting the sample (or air intake time) depending on the initial detection of the analyte (paras. 0091-0092, 0094, 0095, 0121, 0124, 0142, 0193, 0206). The time for collecting the sample (or air intake time) can be increased in order to increase the possibility of detection if the initial detection showed a low concentration of the test substance (para. 0091-0092, 0193). If the virus is detected and its concentration is excessive, the inhalation time of the air is shortened to collect the virus so that the measurable concentration range of the virus in the air is gradually increased [for a more reliable way of detecting a high concentration.] (para. 0206). Thus, in short, Panasonic teaches the ability of the device to shorten or lengthen the time to collect the virus, depending on the first detection, in order to more effectively detect the virus the second time. 
	As to Applicant’s claim 1, Panasonic discloses the ability to shorten or lengthen the air intake time (collection time). Hyde also discloses a processor and controller for controlling various functions of the testing unit. Moreover, in the combination of references, the temperature of the patient provides one parameter for indicating an infection, with a temperature above a threshold indicating an infection with a pathogen. Panasonic teaches that where the virus is detected in low concentration or not at all, the air intake time can be increased in order to increase the possibility of collecting and detecting the virus. Moreover, both Panasonic and Hyde independently provide motivations to shorten a time period from start of the collection to report of the result, if the body temperature is higher than a threshold value. Panasonic teaches that where the virus may be in high concentration, it may be advantageous in the detection of the concentration of the virus by shortening the period for collection. Hyde teaches that where there is an indication of a pathogen, it is advantageous to more quickly confirm the infection in order to prevent the spread of the pathogen or to treat the infect patient. In the combination of references, the temperature reading, as taught by Hyde, (in place of an initial assay) can provide one parameter for diagnosis of infection.
	As to claim 2, Applicant recites:
in a case where the body temperature of the subject obtained by the obtainer is lower than or equal to the predetermined threshold value, the controller controls the detector in a first detection mode in which the detector detects the pathogen for a first time period, and
in a case where the body temperature of the subject is higher than the predetermined threshold value, the controller controls the detector in a second detection mode in which the detector detects the pathogen for a second time period shorter than the first time period.
	Regarding claim 2, as discussed above regarding claim 1, Panasonic discloses the ability to shorten or lengthen the air intake time (collection time). Hyde also discloses a processor and controller for controlling various functions of the testing unit. Moreover, in the combination of references, the temperature of the patient provides one parameter for indicating an infection, with a temperature above a threshold indicating an infection with a pathogen. Panasonic teaches that where the virus is detected in low concentration or not at all, the air intake time can be increased in order to increase the possibility of collecting and detecting the virus. Moreover, both Panasonic and Hyde independently provide motivations to shorten a time period from start of the collection to report of the result, if the body temperature is higher than a threshold value. Panasonic teaches that where the virus may be in high concentration, it may be advantageous in the detection of the concentration of the virus by shortening the period for collection. Hyde teaches that where there is an indication of a pathogen, it is advantageous to more quickly confirm the infection in order to prevent the spread of the pathogen or to treat the infect patient. In the combination of references, the temperature reading, as taught by Hyde, (in place of an initial assay detecting the pathogen) can provide one parameter for diagnosis of infection.
	As to claim 3, Panasonic teaches that the detector includes:
a reactor that causes a reaction to occur between the pathogen collected by the collector and a labeled substance [see para. 0018, disclosing fluorescence spectroscopy, which implies use of a fluorescent label, as would be understood by one skilled in the art].
While Panasonic is silent as to a light irradiator that irradiates, with excitation light, a reacted substance obtained through the reaction in the reactor, providing a light irradiator is implied in the disclosure of fluorescence spectroscopy, as would be understood by one skilled in the art.
Also regarding claim 3, Applicant further recites:
wherein in the first detection mode, the detector detects the pathogen on the basis of fluorescence generated by the labeled substance as a result of irradiating, with the excitation light, the reacted substance obtained through the reaction for the first time period, and
in the second detection mode, the detector detects the pathogen on the basis of the fluorescence generated by the labeled substance as a result of irradiating, with the excitation light, the reacted substance obtained through the reaction for the second time period shorter than the first time period.
	Shortening the period in the second detection has been discussed above (see discussion of claims 1 and 2.)
As to claim 4, Applicant recites the following:
the detector is capable of performing, on the pathogen collected by the collector, a pretreatment for promoting the detection,
in a case where the body temperature of the subject obtained by the obtainer is lower than or equal to the predetermined threshold value, the controller causes the detector to perform the pretreatment in the detection, and
in a case where the body temperature of the subject is higher than the predetermined threshold value, the controller causes the detector to omit the pretreatment in the detection.
	Given the broadest reasonable interpretation, the pretreatment encompasses providing more air intake time, as disclosed by Hyde. Thus providing more or less air intake time depends on indications of an infection, as taught by Panasonic, and indications of an infection is based on the temperature reading, as taught by Hyde. 
	As discussed further above regarding claim 2, in the combination of references, the temperature of the patient provides one parameter for indicating an infection, with a temperature above a threshold indicating an infection with a pathogen. Panasonic and Hyde both independently provide motivations to shorten a time period from start of the collection to report of the result, if the body temperature is higher than a threshold value. Panasonic teaches that where the virus may be in high concentration, it may be advantageous in the detection of the concentration of the virus by shortening the period for collection. Hyde teaches that where there is an indication of a pathogen, it is advantageous to more quickly confirm the infection in order to prevent the spread of the pathogen or to treat the infect patient. 
	As to claim 5, Applicant recites:
in a case where the body temperature of the subject obtained by the obtainer is lower than or equal to the predetermined threshold value, the controller controls the collector in a first collection mode in which the collector collects the pathogen for a third time period, and
in a case where the body temperature of the subject is higher than the predetermined threshold value, the controller controls the collector in a second collection mode in which the collector collects the pathogen for a fourth time period shorter than the third time period.
Likewise, as discussed further above regarding claim 2, in the combination of references, the temperature of the patient provides one parameter for indicating an infection, with a temperature above a threshold indicating an infection with a pathogen. Panasonic and Hyde both independently provide motivations to shorten a time period from start of the collection to report of the result, if the body temperature is higher than a threshold value. Panasonic teaches that where the virus may be in high concentration, it may be advantageous in the detection of the concentration of the virus by shortening the period for collection. Hyde teaches that where there is an indication of a pathogen, it is advantageous to more quickly confirm the infection in order to prevent the spread of the pathogen or to treat the infect patient. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	JP2012052866 [Osaka Gas Co. Ltd) 15 March 2012. Cited by Applicant in the IDS of 7/1/20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ann Montgomery/Primary Examiner, Art Unit 1641